Citation Nr: 0941266	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  03-19 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
January 1955 and from January 1956 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In June 2004, the Veteran testified at a 
hearing before the undersigned.  In June 2005 and again in 
March 2009, the Board, among other things, remanded these 
issues for additional development.  This appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The March 2009 remand referred for appropriate action the 
Veteran's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability, 
including extraschedular consideration under 38 C.F.R. § 
4.16(b).  To date, no further action has been taken on this 
claim by the RO.  Therefore, it is once again REFERRED to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against finding that any current cervical spine disability 
is related to a disease or injury in service; arthritis of 
the cervical spine was not manifested to a compensable degree 
within one year of service discharge.

2.  The preponderance of the competent and credible evidence 
is against finding that any current bilateral shoulder 
disability is related to a disease or injury in service;  
arthritis of either shoulder was not manifested to a 
compensable degree within one year of service discharge.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred or 
aggravated by active service; arthritis of the cervical spine 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

2.  A bilateral shoulder disability was not incurred or 
aggravated by active service; arthritis of either shoulder 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2000).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in 
September 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) except for notice of the laws and regulations 
governing the assignment of disability ratings and effective 
dates as required by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. 
§ 5103(a) notice prior to the adjudication of the claims in 
the June 2002 rating decision, the Board finds that providing 
the Veteran with adequate notice in the above letter followed 
by a readjudication of the claims in the August 2009 
supplemental statement of the case, "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Likewise, while the Veteran was never provided Dingess 
notice, the Board finds this lack of notice harmless because, 
for the reasons explained below, the appeal is being denied 
and any question regarding disability ratings and effective 
dates is moot.  

Moreover, the Board finds that even if the above letter 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letter as well as the June 2002 rating 
decision, May 2003 statement of the case, and the September 
2008 and August 2009 supplemental statements of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Furthermore, the Board finds that there can be no prejudice 
to the Veteran due to a lack of adequate 38 U.S.C.A. 
§ 5103(a) notice where, as here, none has been specifically 
alleged.  Id.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims files all identified and available service and post-
service medical records including the records on file with 
the Social Security Administration (SSA) surrounding the 
Veteran's award of disability benefits.  Moreover, in August 
2006 the Veteran notified VA, in reply to VA's request for 
authorizations to obtain what was believed to be missing 
private treatment records, that no authorizations to obtain 
these records were required because the claimant had already 
obtained all these records and provided them to VA.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  The Veteran was also afforded VA examinations in 
November 2006 and June 2009 which are adequate to adjudicate 
these issues because both examiners provided a medical 
opinion as to the origins or etiology of the Veteran's 
disabilities as well as a rational for the opinion and the 
most recent opinion was only provided after a review of the 
entire record on appeal.  See 38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. 
Nicholson, 21 Vet App 303 (2007).  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claims

The Veteran contends that his cervical spine disability and a 
bilateral shoulder disability were caused when in 1962 a 
light fixture fell on his head.  It is also requested that 
the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Arthritis, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that service records document the fact the 
Veteran sustained contusions to the upper arms following an 
accident while working on his car in June 1957.  Service 
treatment records also document that, in 1962, a light 
fixture fell on his head causing a laceration to the head and 
loss of consciousness, and with headaches for several days 
afterward.  Thereafter, May 1964 treatment records show the 
Veteran being diagnosed with a lipoma of the right shoulder.  
Moreover, the Board finds that the Veteran is both competent 
and credible to report on the fact that, while on active 
duty, he had problems with pain and stiffness in his cervical 
spine and shoulders following the above accidents.  Buchanan, 
supra; Jandreau, supra; Charles v. Principi, 16 Vet. App. 370 
(2002).  Therefore, the Board will concede that he had 
problems with neck and shoulder pain and limitation of motion 
following the above accidents.  

However, service treatment records, including examinations in 
January 1958, July 1968, and May 1970 as well as retirement 
examinations in June 1971 and April 1972, are otherwise 
negative for complaints, diagnoses, or treatment related to 
the cervical spine or shoulders.  While the more recent 
examinations noted a history of swelling or painful joints 
and/or a trick shoulder or knee, these joints were later 
identified as the low back, hips, elbows, and/or toes.  
Moreover, the June 1971 and April 1972 retirement examiners 
indicated that there was no sequela of the earlier head 
injury.  Likewise, while service treatment records document 
the Veteran's complaints and/or treatment for gout, the 
service treatment records indicate that the gout was confined 
to his lower back and legs.  Accordingly, entitlement to 
service connection for a cervical spine disability and a 
bilateral shoulder disability based on in-service incurrence 
must be denied despite the Veteran's assertions that he had 
problems with neck and shoulder pain as well as limitation of 
motion following the above documented accidents.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board notes that the post-service 
record shows the Veteran first being treated for  cervical 
spine and shoulder pain in 1976.  See September 1976 VA 
treatment record.  

As to the shoulders, the record shows the Veteran being 
diagnosed with calcifying bursitis starting in 1976 (see 
March 1976 VA shoulder x-ray), right shoulder arthritis 
starting in 1979 (see November 1979 VA treatment record), 
left shoulder arthritis starting in 1989 (see November 1989 
x-ray from Meadville Medical Center), and bilateral rotator 
cuff tendonitis starting in 2006 (see November 2006 VA joints 
examination).  As to the cervical spine, the record shows the 
Veteran being diagnosed with degenerative disc disease 
starting in 1977 (see September 1977 VA examination), 
spondylosis starting in 1982 (see July 1982 VA treatment 
record), radiculopathy starting in 1988 (see July 1988 VA 
treatment record), a herniated nucleus pulposus starting in 
1989 (see January 1989 to June 1990 treatment records from 
Meadville Medical Center), and status post cervical fusion 
and bone graft starting in 1991 (see March 1991 treatment 
records from Meadville Medical Center).

The Board also notes that the record shows the Veteran's 
treatment for post-service cervical spine injuries in 1989.  
Specifically, January 1989 to June 1990 treatment records 
from Meadville Medical Center note the Veteran's complaints 
of neck pain, with pain radiating into his right shoulder, 
since a January 1989 motor vehicle accident which caused a 
herniated nucleus pulposus in the cervical spine.  Similarly, 
a February 1989 VA treatment record reported that the Veteran 
had been in a motor vehicle accident and had neck muscle 
spasms.  Moreover, a May 1989 treatment record from John J. 
Eulliano, M.D., reported that the appellant injured his head 
and lower back when he fell out of a chair at work.  

The Board finds that the length of time between the Veteran's 
separation from his second period of active duty in 1972 and 
first being treated for a cervical spine and a shoulder pain 
in 1976 to be compelling evidence against finding continuity.  
Put another way, the four year gap between the Veteran's 
discharge from active duty and the first evidence of problems 
with his cervical spine and shoulders weighs heavily against 
his claims.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the Veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, the claimant is competent to report that he had 
problems with pain and limitation of motion since service.  
See Buchanan, supra; Charles, supra.  However, upon review of 
the claims folders, the Board finds that the Veteran's 
assertions that he has had these problems since service are 
not credible.  In this regard, his claims are contrary to 
what is found in the June 1971 and April 1972 retirement 
examinations as well as the post-service medical records.  
The Board also finds it significant that the Veteran did not 
refer to either problem when he submitted his previous 
service connection claims in 1972 and 1977.  If he did have 
problems with a cervical spine disability and a bilateral 
shoulder disability since his second period of active duty, 
it would appear only logical that he would claim such 
disabilities at those times.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (the Veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).  Moreover, the Board finds the timing of the 
cervical spine fusion significant in that it occurred shortly 
after a post-service neck injury.  In these circumstances, 
the Board gives more credence to the independent medical 
evidence of record, which is negative for complaints, 
diagnoses, or treatment for any of the claimed disorders for 
at least four years following his separation from active duty 
and during which time he sustained an intervening injury in 
1989, than the Veteran's claims.  Therefore, entitlement to 
service connection for a cervical spine disability and a 
bilateral shoulder disability based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(b).

As to the initial documentation of the disability after 
service under 38 C.F.R. § 3.303(d), the Board notes that the 
record is negative for a medical opinion finding a causal 
association or link between a cervical spine disability or a 
shoulder disability and an established injury, disease, or 
event of service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  In fact, 
as to the cervical spine, the November 2006 VA joints 
examiner opined, after noted that service treatment records 
were negative for cervical spine problems and the post-
service record showed the Veteran being treated for cervical 
spondylosis in 1982 and cervical spine degenerative disc 
disease in 1977, that he could not "state that the current 
etiology of his neck problem was as likely as not related to 
the service" or that he had arthritis of the cervical spine 
in the first post-service year.  As to the shoulders, it was 
opined that he could not resolve the issue of whether the 
Veteran's disability was caused by his military service 
without resorting to mere speculation.  At the subsequent 
June 2009 VA examination, it was opined ". . . that there is 
not enough evidence to support any complaints regarding the 
veteran with respect to cervical spine complaints and 
shoulder complaints, both in the service or within one year 
of being in the service, without resorting to mere 
speculation."  These opinions are not contradicted by any 
other medical opinion of record.  See Colvin v. Derwinski 1 
Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).

As to the Veteran's claims that his cervical spine disability 
and bilateral shoulder disability were caused by his military 
service, including his documented in-service accidents, the 
Board finds that these disabilities may not be diagnosed by 
their unique and readily identifiable features and therefore 
the presence of the disorders are a determination "medical 
in nature" and not capable of lay observation.  Charles, 
supra.  Therefore, since laypersons are not capable of 
opining on matters requiring medical knowledge, the Board 
finds that their opinions that these disabilities were caused 
by service not credible.  Routen, supra; see also Bostain, 
supra.   Moreover, the Board places greater probative value 
on the VA examiners opinions which found that it was not 
possible to say that the disabilities were caused by his 
military service than the Veteran's claims.

Based on the discussion above, the Board also finds that 
service connection for a cervical spine disability and a 
bilateral shoulder disability are not warranted based on the 
initial documentation of the disabilities after service 
because the weight of the competent and credible evidence is 
against finding a causal association or link between the 
post-service disorders and an established injury, disease, or 
event of service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d); Rabideau, supra.

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is 
establishing his claims because the record is negative for a 
diagnosis of arthritis in the first post service year.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for a 
cervical spine disability and a bilateral shoulder 
disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a bilateral shoulder disability is 
denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


